       Case 3:21-cr-01750-WQH Document 19 Filed 07/23/21 PageID.16 Page 1 of 1
                                                                                FILED
                                UNITED STATES DISTRICT C U  JUL 2 3 2021
                              SOUTHERN DISTRICT OF CALI OIIDHA:-----1
                                                                                , U.S. DISTRICT COURT
                                                                        SOUTHERN DISTRICT OF CALIFORNIA
                                                                       BY                          DEPUTY
UNITED STATES OF AMERICA,
                                                          Case No. 21-CR-1750-WQH

                                        Plaintiff,
                       vs.
                                                         JUDGMENT OF DISMISSAL

DANIELLE VICTORIA ROBERTS

                                      Defendant


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

       an indictment has been filed in another case against the defendant and the Court has
       granted the motion of the Government for dismissal of this case, without prejudice; or

•      the Court has dismissed the case for unnecessary delay; or

•      the Court has granted the motion of the Government for dismissal, without prejudice; or

•      the Court has granted the motion of the defendant for a judgment of acquittal; or

•      a jury has been waived, and the Court has found the defendant not guilty; or

       the jury has returned its verdict, finding the defendant not guilty;

       of the offense(s) as charged in the Indictment/Information:
       Ct 1 - 21:952 and 960 - Importation of a Controlled Substance (Felony)




Date
                                                     on. Jill . Burkhardt
                                                     nited States Magistrate Judge
